Franklin App. No. 02AP-511, 2003-Ohio-824. This cause is pending before the court as discretionary appeals and a cross-appeal and a claimed appeal of right. Upon consideration of the application for dismissal of the appeals of Michael R. Wintering and Nancie E. Buckley,
IT IS ORDERED by the court that the application for dismissal of the appeals of Michael R. Wintering and Nancie E. Buckley be, and hereby is, granted.
It appears from the records of this court that the appellee/cross-appellant American Casualty Company of Reading, Pennsylvania, has not filed a jurisdictional memorandum, due March 3, 2003, in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this case with the requisite diligence.
IT IS FURTHER ORDERED by the court that the cross-appeal be dismissed, sua sponte.